              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OPTIMIZE COURIER, LLC,
      Plaintiff,                                      NO. 3:19-CV-1156

             v.                                       (JUDGE CAPUTO)
NICHOL ALLY and EASYFLYERS
USA LOGISTICS INCORPORATED,
      Defendants.

                                   MEMORANDUM
      Presently before me is a Motion to Dismiss (Doc. 13) filed by Defendants
Nichol Ally (“Ally”) and Easyflyers USA Logistics Incorporated (“Easyflyers”)
(collectively, where appropriate, “Defendants”). Defendants seek dismissal of this
action pursuant to Federal Rule of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6).
Alternatively, Defendants request that the case be transferred to the United States
District Court for the Eastern District of New York. Because the balance of relevant
private and public interest factors weigh strongly in favor of transfer, the motion will
be granted in part and the case will be transferred to the United States District Court
for the Eastern District of New York pursuant to 28 U.S.C. § 1404(a).
                                     I. Background
      Optimize Courier, LLC (“Optimize”) is engaged in the business of “worldwide
coordination and transportation of time critical expedited and emergency logistics.”
(Compl., ¶ 7).1 Ally was employed as Optimize’s Director of Operations from October
2016 until he resigned in February 2019. (See id. at ¶ 3). In that role, Ally had
complete control of operations, the oversight of shipments, and was the primary


 1
        Optimize was first organized and formed under the law of Pennsylvania on or
        about March 17, 2010. (See Doc. 1, Ex. “B”). Optimize converted into a Florida
        limited liability company on or about March 8, 2019. (See id.).
contact for Optimize’s top accounts. (See id. at ¶ 16).
       Ally and Artie Kingren (“Kingren”), Optimize’s Manager, first met to discuss
the Director of Operations position on August 30, 2016 in Stroudsburg, Monroe
County, Pennsylvania. (See Kingren Aff., ¶¶ 1, 6).2 On or about October 1, 2016,
Kingren electronically sent Ally a copy of an employment agreement (the
“Agreement”). (See id. at ¶ 5; see also Compl., Ex. “A”). While Kingren states that
the Agreement was electronically returned in October 2016 to Optimize’s office in
Monroe County, (see Kingren Aff., ¶ 7), Ally indicates, to the best of his recollection,
that the Agreement was signed in February 2018 at Optimize’s New York office while
Kingren was present. (See Second Ally Aff., ¶ 13). The Agreement attached to the
Complaint indicates that Ally’s employment commenced on October 1, 2016, but it
is signed and dated by Ally and Kingren in February 2018. (See Compl., Ex. “A”).
The Agreement provides that Ally will “be working from the Pennsylvania office, with
the ability to work from home from time to time with Presidents approval. This
location may change in the future.” (Id.). According to Ally, however, Kingren
advised him before his employment commenced that he would work in New York -
either out of Ally’s home or at the Optimize office near JFK airport. (See Second Ally
Aff., ¶ 7).
       While employed by Optimize, Ally emphasizes that he never worked in
Pennsylvania. (See First Ally Aff., ¶ 10). Instead, he worked almost exclusively from
the Optimize office in Jamaica, New York. (See id. at ¶ 17). To that effect, Ally notes
that he was never at Optimize’s office in Pennsylvania. (See id. at ¶ 18). He also
swears that the operations department he oversaw was located in Honduras, that none
of the clients he served were based in Pennsylvania, and he never solicited any clients


 2
         “In deciding a § 1404(a) motion, a court is not limited to the pleadings, and may
         consider affidavits and other evidence.” Roller v. Red Payments, L.L.C., No. 18-
         1834, 2019 WL 3802031, at *4 (E.D. Pa. Aug. 12, 2019) (citations omitted); Plum
         Tree, Inc. v. Stockment, 488 F.2d 754, 756-57 (3d Cir. 1973).

                                               2
or prospective clients in Pennsylvania. (See id. at ¶¶ 15-16, 19).
      Kingren, in response, declares that Ally at all times reported directly to him “at
the Pennsylvania offices of Optimize,” and that Ally “communicated with the
Pennsylvania offices of Optimize [by video skype] over 2,000 times during the course
of his employment.” (Kingren Aff., ¶¶ 8-9). Ally sent “thousands of electronic
communications to Pennsylvania” during the course of his Optimize employment
according to Kingren. (Id. at ¶ 10). Ally also received all of his compensation during
his employment from funds drawn on a bank in Monroe County, Pennsylvania, and
the proceeds of all transactions generated by Ally were deposited into accounts at that
bank as well. (See id. at ¶¶ 11-13).
      Ally replies that during his Optimize employment he sent emails to a
distribution list containing dozens of recipients, most of which were located outside
of Pennsylvania. (See Second Ally Aff., ¶¶ 2-3). The operations department he
oversaw that received those emails was located in Honduras. (See id. at ¶ 4). Kingren
also received the same emails. (See id. at ¶ 5). Ally asserts that during his
employment with Optimize, Kingren spent the majority of his time in Florida, and
when he worked in Pennsylvania, he worked from his home office. (See id. at ¶¶ 6,
8). During his employment, Ally states that two administrative employees worked for
Optimize in Pennsylvania, but both worked out of their personal homes and not a
formal office. (See id. at ¶ 9). Optimize, says Ally, did not have an office in
Pennsylvania during his employment besides those two employees’ homes. (See id.
at ¶ 10). And, Optimize utilized GoDaddy computer servers that were not located in
Pennsylvania. (See id. at ¶ 11). Finally, Ally avers that the document identified in the
Complaint that he allegedly misappropriated, the December 2018 Gross Margin
Report, was created by an employee based in Phoenix, Arizona. (See id. at ¶ 12).
      Optimize alleges in the Complaint that prior to Ally’s resignation from
employment, he formed Easyflyers, now a competitor of Optimize, with the assistance
of Easy Flyers s.r.o., a customer and European service partner of Optimize. (See
                                          3
Compl., ¶¶ 8-10, 28). Easyflyers is a New York corporation with a principal place of
business in New York. (See First Ally Aff., ¶ 4). Ally is the President of Easyflyers,
and its address is the home address of an Optimize vendor that has a non-solicitation
agreement with Optimize. (See Compl., ¶¶ 5-6). While he was still working for
Optimize, Ally solicited Optimize Senior Account Manager John Nelson to become
Easyflyers Key Accounts Director. (See id. at ¶¶ 32-33). Ally was aware that Nelson
had an employment contract with Optimize. (See id. at ¶ 34). Ally is also claimed to
have taken with him a Gross Margin Report containing confidential information,
including sales, costs, and margins. (See id. at ¶ 29). Despite demand, Ally has
refused to return this and other documents to Optimize.                  (See id. at ¶ 30).
Additionally, he is alleged to have interfered with Optimize’s business and solicited
customers and prospective customers, all purportedly in violation of the Agreement.
(See id. at ¶ 35).
       Based on the foregoing, Optimize commenced litigation against Ally and
Easyflyers by way of a ten-Count Complaint filed in the Court of Common Pleas of
Monroe County, Pennsylvania on or about June 17, 2019. (See Compl., generally).
The same day, Optimize filed a petition for preliminary injunction in state court. (See
Doc. 1, Ex. “A”). The state court directed Defendants to respond to the petition by
July 9, 2018, and also scheduled a preliminary injunction hearing for July 19, 2019.
(See id.).
       On July 8, 2019, Defendants removed the action to this Court based on diversity
of citizenship pursuant to 28 U.S.C. § 1332. (See Doc. 1, generally). Ten days later,
Defendants filed the instant motion to dismiss for lack of personal jurisdiction,
improper venue, and failure to state a claim. (See Doc. 13, generally).3 Optimize filed
its brief in opposition to the motion to dismiss on August 1, 2019. (See Doc. 16,


 3
        On July 22, 2019, Optimize withdrew its request for a preliminary injunction.
        (See Doc. 14, generally).

                                              4
generally). Defendants replied to Optimize’s opposition on August 15, 2019. (See
Doc. 17, generally).
       After review of the parties’ submissions, I directed Optimize to submit a brief
addressing “why the public and private interests do not support a transfer of this action
to the United States District Court for the Eastern District of New York pursuant to 28
U.S.C. § 1404(a).” (Doc. 18, ¶ 1). Optimize timely complied with that Order and
submitted its brief on September 5, 2019. (See Doc. 19, generally). Defendants
responded to Optimize’s supplemental brief on September 12, 2019. (See Doc. 20,
generally).    Defendants’ motion has thus been fully briefed, so it is ripe for
disposition.
                                      II. Discussion
       Defendants, as stated, seek dismissal of this action pursuant to Federal Rule of
Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6). Alternatively, they request that the
action be transferred to the Eastern District of New York under 28 U.S.C. § 1404(a).
Optimize opposes a § 1404(a) transfer.
       Section §1404(a) provides: “[f]or the convenience of parties and witnesses, in
the interest of justice, a district court may transfer any civil action to any other district
or division where it might have been brought . . . .” 28 U.S.C. § 1404(a). This section
“provides for the transfer of a case where both the original and the requested venue are
proper.” Jumara v. State Farm Ins. Co., 55 F.3d 873, 883 (3d Cir. 1995). Thus, I first
consider whether venue is proper in this Court and the proposed transferee court, i.e.,
the Eastern District of New York.
       Both of these prerequisites are satisfied. Ally worked almost exclusively for
Optimize from New York, and Easyflyers is a New York corporation located there and
Ally is a citizen of New York. Furthermore, Ally resides in the Eastern District of
New York. This litigation could, therefore, have been brought in that District pursuant
to 28 U.S.C. § 1391(b), and Optimize does not argue to the contrary.
       Second, venue is proper in this Court. Specifically, where, as here, an action
                                             5
is removed from state court, “venue is governed by § 1441(a), which ‘expressly
provides that the proper venue of a removed action is the district court of the United
States for the district and division embracing the place where such action is pending.”
Eastern Roofing Sys., Inc. v. Simon Prop. Grp., Inc., No. 14-717, 2015 WL 679220,
at *1 (M.D. Pa. Feb. 17, 2015) (quoting Polizzi v. Cowles Magazines, Inc., 345 U.S.
663, 666, 73 S. Ct. 900, 902, 97 L. Ed. 1331 (1953)); see also Hollis v. Florida State
Univ., 259 F.3d 1295, 1299 (11th Cir. 2001) (“In removed actions the general venue
provision, 28 U.S.C. § 1391, does not apply. Instead, § 1441(a), by requiring removal
to the district court for the district in which the state action is pending, properly fixes
the federal venue in that district. Thus, once a case is properly removed to federal
court, a defendant cannot move to dismiss on § 1391 venue grounds.”). Because
Optimize commenced this action in Monroe County - which is located in this judicial
district - venue is proper in this District pursuant to § 1441(a). The threshold
prerequisites are therefore met for consideration of a § 1404(a) transfer. See Jumara,
55 F.3d at 879 (where venue is proper in both the transferor and potential transferee
court, the transferor court should apply “the appropriate balancing test under 28 U.S.C.
§ 1404(a) to determine whether the case should proceed” in this Court or be
transferred).4
      In evaluating whether to transfer an action pursuant to § 1404(a), courts have
“broad discretion to determine, on an individualized, case-by-case basis, whether

 4
        I consider a § 1404(a) transfer prior to determining whether personal jurisdiction
        exists over Defendants here. “Where personal jurisdiction would likely exist in
        the transferee district over a defendant who contests personal jurisdiction [here], it
        is prudentially appropriate to address venue first since a decision to transfer would
        render personal jurisdiction analysis with respect to [this Court] irrelevant.”
        Enigma Software Group, USA, LLC v. Malwarebytes Inc., 260 F. Supp. 3d 401,
        408-09 (S.D.N.Y. 2017) (quotation and citation omitted); accord Levin, Fishbein,
        Sedran & Berman v. Jameson, No. 09-3936, 2009 WL 4857434, at *4 n.4 (E.D.
        Pa. Dec. 14, 2009) (“Regardless of whether this Court can properly exercise
        personal jurisdiction over Defendants, the authority to transfer a case remains
        under section 1404(a).”).

                                                6
convenience and fairness considerations weigh in favor of transfer.” Jumara, 55 F.3d
at 883 (citing Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 30-31 (1988)). “The
burden of establishing the need for transfer . . . rests with the movant,” and “the
plaintiff's choice of venue should not be disturbed lightly.” Id. at 879 (quotation and
citation omitted). “[U]nless the balance of convenience of the parties is strongly in
favor of defendant, the plaintiff's choice of forum should prevail.” Shutte v. Armco
Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970) (quotation and citation omitted). Restated,
“a transfer is not to be liberally granted.” Intel Corp. v. Broadcom Corp., 167 F. Supp.
2d 692, 706 (D. Del. 2001) (citing Shutte, 431 F.2d at 25).
       In considering whether to transfer an action pursuant to § 1404(a), courts are not
limited to consideration of the three factors enumerated in the statute. See Jumara, 55
F.3d at 879. Rather, courts in this Circuit are instructed to “consider all relevant
factors to determine whether on balance the litigation would more conveniently
proceed and the interests of justice be better served by transfer to a different forum.”
Id. (citation omitted). Both public and private interest factors are considered in
evaluating a transfer under § 1404(a). Private interest factors include: (1) the
plaintiff's choice of forum; (2) the defendant's preferred forum; (3) where the claim
arose; (4) the convenience of the parties; (5) the convenience of the witnesses, but
only to the extent that the witnesses may be unavailable for trial in one of the fora; and
(6) the location of books and records, again, only to the extent that they may not be
available in one of the fora. Id. Relevant public interest considerations include: (1)
the enforceability of the judgment; (2) practical considerations that could make the
trial easier, quicker, or less expensive; (3) court congestion; (4) local interest in the
controversy; (5) public policies of the fora; and (6) the trial judge's familiarity with the
applicable state law in diversity cases. Id. at 879-80. Again, unless these factors
“strongly favor” the movant’s request, “the plaintiff’s choice of forum should prevail.”
Shutte, 431 F.2d at 25.


                                            7
A.    Private Interest Factors.
      The first Jumara private interest factor is Optimize’s choice of forum. See
Jumara, 55 F.3d at 879. As noted, a plaintiff's choice of forum should not be
disturbed lightly. See Shutte, 431 F.2d at 25. However, “‘a plaintiff's choice of forum
is given less deference where the plaintiff chooses a forum outside of its state of
residence.’” Sinclair Cattle Co. v. Ward, 80 F. Supp. 3d 553, 564 (M.D. Pa. 2015)
(quoting Advanced Fluid Sys., Inc. v. Huber, No. 13-3087, 2014 WL 1808652, at *17
(M.D.Pa. May 7, 2014)). A plaintiff's choice of forum is also entitled to “‘less
deference when none of the conduct complained of occurred in plaintiff's selected
forum.’” Id. (quoting Lomanno v. Black, 285 F. Supp. 2d 637, 644 (E.D. Pa. 2003)).
      Here, while Optimize was a Pennsylvania limited liability company during
Ally’s employment, there is no dispute that it converted into a Florida limited liability
company in March 2019, i.e., three months prior to commencing this action in state
court.5 Kingren - an Optimize member - appears to be a Florida citizen as well.
(Second Ally Aff., ¶ 6). Moreover, while Optimize has presented evidence that Ally
directed communications to Pennsylvania, there is nothing showing that the conduct
complained off, i.e., solicitation of clients and/or breaches of the Agreement, occurred
in this District.     In that regard, it is uncontested that Ally never worked in
Pennsylvania, instead working almost exclusively from New York. Besides that it was
formerly a Pennsylvania limited liability company, Optimize’s present connection to
this District is based largely around the fact that its “attorneys’ office is here. In the
absence of any meaningful connection to this district, [Plaintiff’s] choice of forum is
not given the usual deference accorded a plaintiff’s choice.” Bouldin v. Drudge, No.

 5
        The citizenship of a limited liability company for purposes of diversity
        jurisdiction is “determined by the citizenship of each of its members.” Zambelli
        Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010); see also
        VICI Racing, LLC v. T-Mobile USA, Inc., 763 F.3d 273, 282 (3d Cir. 2014) (a
        limited liability company “is a citizen of any state in which its members are
        citizens.”).

                                              8
17-89, 2017 WL 590266, at *2 (E.D. Pa. Feb. 14, 2017); see also Stanley v. Columbia
Sussex Mgmt., LLC, No. 18-1989, 2018 WL 2994642, at *1 (E.D. Pa. June 14, 2018)
(“venue is properly focused on the parties, not their lawyers”); Mullen v. Norfolk S.
Ry. Co., No. 13-6348, 2014 WL 1370119, at *9 (E.D. Pa. Apr. 8, 2014) (“The only
connection in this district is the offices of Plaintiff's attorney. That is not sufficient.”).
Such is the case here, so less deference is given to Optimize’s choice of forum.
       The second Jumara private interest factor is Defendants' preferred forum. See
Jumara, 55 F.3d at 879. Transfer should not be granted on the grounds of a
defendant's forum preference where it would “merely shift the inconvenience from the
defendant to the plaintiff.” Blue Ribbon Commodity Traders, Inc. v. Quality Foods
Distrib., No. 07-4037, 2008 WL 269487, at *3 (E.D.Pa. Jan.31, 2008) (quoting
Aquarium Pharma., Inc. v. Indus. Pressing & Packaging, Inc., 358 F.Supp. 441, 446
(E.D. Pa.1973)). Here, it is evident that Defendants’ forum preference is not based on
a desire to inconvenience Optimize. Instead, New York is where Ally resides, where
Easyflyers operates, where Ally was employed for Optimize, and where Optimize
maintains an office. This factor thus weighs in favor of transfer.
       The next Jumara private interest factor is the place where the claim arose. See
Jumara, 55 F.3d at 879. In this case, Ally is alleged to have violated the Agreement
by, inter alia, forming Easyflyers while he was still employed by Optimize, soliciting
at least one Optimize employee to work for Easyflyers during his Optimize
employment, misappropriating confidential Optimize documents, and soliciting
Optimize clients after resigning. Noticeably, though, there is no evidence indicating
that such conduct occurred in Pennsylvania. Instead, it is unchallenged that Ally
worked nearly exclusively from New York, reflecting that Optimize’s claim related
to this purportedly unlawful activity likely took place in New York. The third Jumara
private interest factor weighs in favor of transfer. See, e.g., Synthes, Inc. v. Knapp,
978 F. Supp. 2d 450, 461 (E.D. Pa. 2013).
       The next Jumara private interest factor, the convenience of the parties, also
                                             9
weighs in favor of transfer. The Eastern District of New York is clearly more
convenient for Defendants, as they are both New York residents. Moreover, given that
Optimize is a Florida limited liability company and its member(s) appearing to reside
in Florida, this forum is no less convenient for Optimize than the Eastern District of
New York. In other words, Optimize will have to travel regardless of whether this
action proceeds here or in New York.6 So this factor also weighs in favor of transfer.
      The final two private interest factors - witness convenience and location of
books and records - are neutral. These facts are to be considered only to the extent
that they would be “unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879.
Nothing in the record indicates that books, records, or witnesses would be available
in this District but not the Eastern District of New York. These factors do not impact
the § 1404(a) analysis in the matter sub judice.
B.    Public Interest Factors.
      As to the Jumara public interest factors, the parties agree that any judgment will
be equally enforceable in this Court or the proposed transferee court. See Jumara, 55
F.3d at 789. Accordingly, the first Jumara public interest factor is neutral.
      Second, the public interest inquiry also involves “practical considerations that
could make the trial easy, expeditious, or inexpensive.” Jumara, 55 F.3d at 879. This


 6
        Insofar as Optimize suggests that the Middle District of Pennsylvania is a more
        convenient forum based on the location of its counsel, that factor is not to be
        considered in conducting the instant analysis. See Solomon v. Continental Am.
        Life Ins. Co., 472 F.2d 1043, 1047 (3d Cir. 1973) (“convenience of counsel is not
        a factor to be considered” under § 1404). With respect to Optimize’s argument
        that it will incur significantly greater attorney’s fees if this case proceeds in New
        York, the record indicates that its counsel is admitted to practice in all federal
        district courts in New York. Assuming attorney’s fees are relevant to the §
        1404(a) analysis, see, e.g., Shields v. Am. Propane, Inc., No. 15-754, 2015 WL
        5436772, at *5 (E.D. Cal. Sept. 15, 2015) (“attorneys' fees and costs are relevant
        to the question of litigation costs because they are borne by the parties”), it has
        little impact here given the status of Optimize’s counsel as a licensed attorney
        admitted in the proposed transferee court.

                                               10
factor weighs in favor of transfer because trying the action in the Eastern District of
New York where the cause of action arose provides a more practical location to
resolve this dispute. Further, “[w]here transfer would aid the movant and not
disadvantage the opponent, transfer is appropriate.” Lai Chen v. ENN Solar Energy
Co., Ltd., No. 13-6579, 2014 WL 6609099, at *4 (D.N.J. Nov. 20, 2014).
      The third Jumara public interest factor is the “relative administrative difficulty
in the two fora resulting from court congestion.” Jumara, 55 F.3d at 879. Optimize
insists that “ it is common enough knowledge that the courts in New York City are far
more congested than here in Wilkes-Barre.” (Doc. 19, 6). Accepting that as true, this
factor, at best, tilts slightly against transfer. Cf. High River Ltd. Partnership v. Mylan
Laboratories, Inc., 353 F. Supp. 2d 487, 499 (M.D. Pa. Jan. 27, 2005) (“Given that the
Southern District of New York is clearly more convenient for the parties and witnesses
in this case, the fact that court congestion is less in the Middle District of Pennsylvania
is not enough alone to continue with the action in this district.”)
      The public interest inquiry also considers the local interest in the controversy
and the public policies of the fora. See Jumara, 55 F.3d at 879. While the Agreement
calls for application of Pennsylvania law, this case implicates a New York citizen, a
company organized under New York law that is based in New York, and wrongdoing
alleged to have been done by Optimize’s former employee while he was still working
for Optimize in New York. Moreover, as explained before, Pennsylvania has little
connection to this action - and even more so now in light of Optimize’s conversion to
a Florida business entity with its member(s) residing in Florida. These factors lean in
favor of transfer.
      The sixth and final Jumara public interest factor is the trial judge's familiarity
with the applicable state law in diversity cases. It is reasonable to believe that I would
be more familiar with Pennsylvania law that appears to govern Optimize’s contractual
claims. But, whether Pennsylvania law governs Optimize’s other claims - and what
state law applies should it not - present different questions that are not properly suited
                                           11
for determination at this point. Accordingly, this factor weighs only slightly against
transfer.
C.    Balancing the Jumara Factors.
      Upon consideration of the Jumara factors, this action will be transferred to the
Eastern District of New York. Here, many considerations weigh in favor of transfer.
Most importantly, the record indicates that Optimize was not a Pennsylvania resident
at the time of the filing of this litigation, Defendants are New York citizens, Ally never
worked for Optimize in Pennsylvania, he worked for Optimize almost exclusively
from New York, and the causes of action arose in New York. Moreover, the Eastern
District of New York is a more convenient forum for Defendants and is no less
inconvenient for Optimize. There is little connection between the litigation at issue
and this District besides that Optimize’s counsel has his office here, Ally came to this
District initially to discuss his potential employment with Optimize, and the
Agreement indicates it is governed by Pennsylvania law. But, these factors are
significantly outweighed by those listed above that support a transfer of this case to
the Eastern District of New York. As such, because the private and public interest
factors weigh heavily in favor of transfer, Defendants have satisfied their burden of
demonstrating transfer is warranted under 28 U.S.C. § 1404(a).
                                    III. Conclusion
      For the above stated reasons, Defendants’ motion will be granted insofar as it
requests a transfer. The action will be transferred to the United States District Court
for the Eastern District of New York pursuant to 28 U.S.C. § 1404(a).
      An appropriate order follows.


September 18, 2019                                 /s/ A. Richard Caputo
Date                                               A. Richard Caputo
                                                   United States District Judge




                                           12
